Citation Nr: 0515213	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right inferior alveolus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from July 1966 to July 1969 
and from November 1972 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the RO denied service connection 
for squamous cell carcinoma of the right inferior alveolus.  
The veteran's disagreement with that decision led to this 
appeal.  

In a March 2005 letter, the RO notified the veteran that his 
appeal was being placed on the Board's docket and that his 
file was being transferred to the Board.  In late March 2005, 
the veteran's representative notified the Board that the 
veteran is requesting that he be scheduled for hearing at the 
Detroit RO before a member of the Board.  As the request 
complies with the provisions of 38 C.F.R. § 20.703 
and 38 C.F.R. § 20.1304 pertaining to requests for hearings 
before the Board, the Board will remand the case so that the 
requested hearing may be scheduled.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:  

The veteran should be scheduled for a 
Travel Board hearing at the RO in 
Detroit, Michigan.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act 


of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

